PER CURIAM.
The appellant was found guilty by a jury of the sale or delivery of a controlled substance, cocaine. The point of this ap*537peal is the alleged error of the trial court in allowing the following question and answer during cross-examination:
“Q. Mr. Willinsky, you never told anybody at the preliminary hearing this story, did you?
“A. I never had a chance to testify in my preliminary hearing, but the young lady was there, in fact, Miss Danzinger.”
The error, if any exists, does not clearly appear because the record does not show an objection, motion to strike or motion for mistrial. Nevertheless, we do not decide the case on that basis because it is apparent that if error did arise during cross-examination, it was harmless. See Fla.Stat. § 924.33, and Corbin v. State, Fla.App. 1972, 259 So.2d 543.
Affirmed.